Title: From Thomas Jefferson to François Adriaan Van der Kemp, 30 November 1825
From: Jefferson, Thomas
To: Van der Kemp, François Adriaan


                        Dear Sir
                        
                            Monticello
                            Nov. 30. 25
                    Your favor of the 16th is just recieved, and your silence in it on the subject of your health makes me hope it is good. a dozen years older than you are, I have no right to expect as good. I have been now confined to the house 6. months, but latterly get better, insomuch as, for a few days past, to ride a little on horseback. I duly recieved the favor of mr Vreede’s book, & meant, in my first letter to you, to request you to return my thanks, for it, to him. but this has been delayed by indisposition. I cannot however promise, what you seem to wish, to read it with sufficient attention to pass a judgment on it. although my eye-sight is so good as not to use glasses by day, either for reading or writing, yet constant occupation in the concerns of our University permits me to read very little; and that of Commercial science was never a favorite reading with me. the classics are my first delight, and I unwillingly lay them by for the productions of the day. such a work as Flourens indeed commands a preference. I have lost my copy, by lending it, or I should have given you the reading of it with pleasure.Our University, now the main business of my life, is going on with all the success I could expect. the Professors we obtained from England are of the highest order of science in their lines, and of excellent private characters. indeed we have been most fortunate in that selection. our term for the 1st year is near closing. at the opening of the 2d which will be on the 1st of February, we shall have more students offering than we shall be able to accomodate. the provision made for them does not go beyond 250. or 260. we shall enlarge it as fast as we can. but Rome was not built in a day. the institution is on the most liberal plan, and very little expensive. Hoping you may continue to enjoy good health, and a life of satisfaction, as long as you think life satisfactory at all, I pray you to be assured of my affectionate good wishes & great esteem and respect.
                        Th: Jefferson
                    